Title: To George Washington from David Forman, 3 September 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 3d Sept. 1782 Evening
                  
                  This day arrive Sevin Ships of the line and three Frigates as is Supposed from the best Judgement that my People on the Shoor Could make through a Remarkable Foggy day—they were first discoverd about 15 Miles South of Shrewsberry at Ten oClock this Morning but so faintly as not to be able to determin What they were—this afternoon they Come abrest of Sandy Hook—my Observer there Judges Sevin of them line Ships the others frigates—but says he dare not be Certain—I am further this Moment Informed that they Run a Privateer on Shoor to the Southward—that the Captn of her says there are 14 Line Ships besides frigates—that your Excly may have the Earliest Notice possible have determined to forward this Imperfect Acct and will my Self Ride down this Night inorder as Soone as possible in Morning Collect a particular detale of the force. I have the Honr to be Your Excely Obdt Servt
                  
                     David Forman
                  
               